Appellant was indicted under article 213, Penal Code, for disclosing the secrets of the grand jury, was convicted, and his punishment assessed at a fine of $100; hence this appeal.
The court in his charge to the jury defined the offense as constituted under article 213, Penal Code. This was objected to by appellant on several grounds, none of which was well taken. The court in the succeeding paragraph, applied the rule of law as contained in the definition of the offense to the statement of facts. In said charge, however, the court did not reiterate the particular matter testified about further than to tell the jury that if they believed from the evidence appellant disclosed to John Smith the matter about which he had been interrogated while before the jury, to find him guilty. If appellant desired a further bill of particulars in said charge, he could have requested it; or, if the matter about which appellant was interrogated before the grand jury could not have been of a criminal nature, this could have been reached by a charge to acquit. We do not think the charge is obnoxious to the criticism of appellant, or the same was a charge on the weight of the testimony.
Appellant's defense was that at the time of the allleged disclosure he was under the influence of morphine to such an extent that he was not responsible. The court charged on this subject, which it occurs to us *Page 200 
was adequate; and it was not necessary to give the requested instruction. The requested instruction among other things required the jury to believe that appellant intentionally and willfully committed the offense. These are not elements of the offense under the law, and all that was necessary for the court to tell the jury, as it did, was that if appellant was under the influence of morphine to such an extent as that he was not responsible, that is, he did not know right from wrong, to acquit him on that ground. We have examined the record, and in our opinion the testimony is sufficient to sustain the conviction. The judgment is affirmed.
Affirmed.
[Appellant's motion for rehearing was overruled without a written opinion. — Reporter.]